REASONS OF ALLOWANCE:
	Reference to Kasahara et al. (USPUB. 2006/0080016 A1) is the closest prior art to the claimed invention.  However, claim 1 is allowed because the prior art neither shows nor teaches a steering apparatus includes a control device having first, second and third computation circuits and a determination circuit, wherein the third computation circuit configured to compute the threshold to be used by the determination circuit, based on a smaller limiting value of the first limiting value and the second limiting value of the first and second computation circuits.
	Claims 2-7, depended on allowable claim 1 and therefore, are also allowed.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer 

/TONY H WINNER/               Primary Examiner, Art Unit 3611